DECISION
This matter is before the court on Plaintiffs' failure to respond to Defendant's stipulated agreement.
On May 19, 2010, Defendant sent Plaintiff a stipulated agreement, setting forth proposed changes to Plaintiffs' property identified as 05010136 for tax year 2009-10.
On June 9, 2010, a member of the court's operation team telephoned Plaintiffs, asking if they were in agreement with the values proposed by Defendant. Later that same day, Plaintiff, Kimberly Dawn Waide, telephoned the court stating that Plaintiffs did not receive the stipulated agreement.
On June 11, 2010, the court received a copy of a letter sent to Plaintiffs from Defendant. Defendant's letter was the same as the letter sent May 19, 2010, including the attached stipulated agreement which was signed by Defendant's representative.
As of this date, Plaintiffs have not submitted a signed copy of the stipulated agreement or contacted the court stating that they disagree with Defendant's proposed values and would like to continue their appeal.
Plaintiffs have an obligation to move their appeal forward. Having heard nothing from *Page 2 
Plaintiffs, the court accepts Defendant's proposed 2009-10 values as follows:
Real Market Value:
      Land:                $241,517
      Improvements:        $343,483
      Total:               $585,000
Maximum Assessed Value:    $611,483
Assessed Value:            $585,000

Now, therefore,
IT IS THE DECISION OF THIS COURT that the values for property identified as Account 050101036 for tax year 2009-10 are:
Real Market Value:
      Land:                $241,517
      Improvements:        $343,483
      Total:               $585,000
Maximum Assessed Value:    $611,483
Assessed Value:            $585,000

Dated this ___ day of June 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Presiding Magistrate Jill A.Tanner on June 25, 2010. *Page 3 The court filed and entered this Decision on June 25, 2010. *Page 1